Citation Nr: 1233052	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, to include on a schedular or extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  By a September 2007 rating decision, the RO denied an evaluation in excess of 30 percent for PTSD; in a later decision, the RO increased the evaluation of PTSD to 50 percent, effective as of the date of the Veteran's claim for an increased rating.  

In a communication submitted in April 2012, the Veteran stated that he was "grateful" for the increase in his rating, but felt his rating should be a 70 percent rating, and stated that he was seeking a total rating based on individual unemployability, as he was only able to work part-time, at a minimum-wage job, as a result of his service-connected disabilities.  As the increase to 50 percent is not the maximum allowable rating under the law, the appeal continues.

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the claim for TDIU is an element of a claim for an increased rating).

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in April 2012.  

The claims of entitlement to an evaluation in excess of 50 percent for PTSD, on a schedular or extraschedular basis, and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

After his April 2012 Travel Board hearing, but prior to the promulgation of a decision, the Veteran requested withdrawal of the issue of service connection for a stomach disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of service connection for a stomach disorder have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c) (2012).

When the Veteran submitted his substantive appeal in February 2010, he specified that he wished to appeal two claims, which he identified as a "stomach condition" and the appeal of the evaluation for PTSD.  After the Veteran's Travel Board hearing was conducted in April 2012, the Veteran submitted an additional substantive appeal form in May 2012.  In the May 2012 communication, the Veteran indicated that he wished to limit his appeal to the increased evaluation for PTSD.  This communication serves to withdraw the appeal for service connection for a "stomach condition."  

As the Veteran has withdrawn his appeal as to that issue, there remain no allegations of errors of fact or law for consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue of service connection for a stomach disorder, and it is dismissed without prejudice.


ORDER

The appeal for service connection for a stomach disorder is dismissed without prejudice.


REMAND

The Veteran contends that he is unable to work full-time because of PTSD symptoms, such as inability to get along with co-workers.  He testified that he must take off work due to PTSD symptoms or required treatment.  The Veteran contends that his symptoms of PTSD have increased in severity since his 2007 VA examination.  VA treatment records since that time have described the Veteran's symptoms, but the Veteran is, nevertheless, entitled to VA examination.  

The Veteran contends that his part-time employment is not substantially gainful employment.  The Veteran must be advised of the regulations defining substantially gainful employment as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The Veteran must be afforded the opportunity to submit evidence substantiating his claim that he is unable to perform gainful employment.  The Veteran must also be afforded VA examination which reflects the effect on employability of all service-connected disabilities.  

If the Veteran does not meet the schedular criteria for TDIU, after all adjudication of any claim for service connection or an increased is concluded, the agency of original jurisdiction (AOJ) must consider whether the Veteran's service-connected disabilities nevertheless prohibit him from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA outpatient treatment records from the date of the Veteran's July 2007 VA examination to February 2010 and from December 2011 to the present; associate such records with the Veteran's claims file or virtual claims file. 

2.  Advise the Veteran of the criteria for TDIU, including the definition of substantially gainful employment, and the criteria for an extraschedular evaluation for PTSD.

3.  Afford the Veteran an opportunity to submit or identify any records which might assist him to substantiate his claims, including non-VA clinical records, non-medical records such as statements from employers or co-workers, tax records, income records, and the like.

Additionally, the Veteran should be asked whether he has submitted a claim for disability, such as to an insurance company or to the Social Security Administration.  If a disability claim is identified, the records associated with that claim should be requested.

4.  Afford the Veteran VA psychiatric examination to determine the extent and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings.  The examiner should review and discuss the findings and conclusions set forth in the 2007 VA psychiatric examination report. 

The examiner should address the following:

	(i).  Estimate the Veteran's Global Assessment of Functional (GAF) Scale score for current functioning
	(ii).  Estimate the Veteran's Global Assessment of Functional (GAF) Scale score during the period from July 2007 to the present.  
	If the Veteran's GAF score varied during that period, estimate when improvements to functioning or began and ended or when increased severity of symptoms began and ended.

The examiner should be advised of the following:  
	A Veteran is individually unemployable for purposes of Veterans' benefits when service-connected disability precludes substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age or any non service-connected disabilities.  

The examiner should address the following:
	(i).  Is it at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his PTSD? 
	(ii).  If the Veteran is unable to perform substantially gainful employment, the examiner should indicate when impairment due to PTSD reached that severity.  
	(iii).  If the examiner is of the opinion that, despite his PTSD, the Veteran remains capable of substantially gainful employment, the examiner should describe the type or types of employment or employment-related tasks the Veteran could perform, given his current skill set and educational background. 

The term "as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is evenly divided, that is, a likelihood of 50 percent.  The term "more than likely" means likelihood greater than 50 percent; "less than likely" reflects a likelihood of 49 percent or less.

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

5.  If, but only if, the examiner who conducts psychiatric examination concludes that the Veteran is employable despite symptoms of PTSD, the Veteran should be afforded general examination to determine the effects on employment of his service-connected disabilities other than PTSD.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

The examiner should be advised of the following:  
* A Veteran is individually unemployable for purposes of Veterans' benefits when service-connected disability precludes substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age or any non service-connected disabilities.  
* The RO/AMC should provide a list of disabilities for which service connection has been granted.

The examiner should address the following:
	(i).  What employment impairments result from the Veteran's service-connected disabilities other than PTSD?
	(ii).  Is it at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation, when the effects on employment of PTSD and all other service-connected disabilities are considered as a whole?  
	(iii).  If the Veteran is unable to perform substantially gainful employment, the examiner should indicate when impairment due to service-connected disabilities reached that severity.  
	(iv).  If the Veteran remains capable of substantially gainful employment despite PTSD and his other service-connected disabilities, the examiner should describe the type or types of employment or employment-related tasks the Veteran could perform, given his current skill set and educational background. 

In answering each question, the examiner must comment on the Veteran's lay statements.  

The rationale for each opinion expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the reviewer should so indicate, and explain the reasoning underlying the conclusion that it is not possible to provide the opinion requested.  

6.  Then readjudicate each claim on appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


